Hammond, J.
At the trial the signature of the defendant to the note was admitted. There was evidence from which the jury might have found that the note thus signed was delivered by the defendant to her husband to be kept by him as the agent of the payee, the plaintiff, her husband’s brother, and all this with the knowledge and consent of the plaintiff. This was a good delivery to the payee. From the time of such delivery the note belonged to Charles.
Upon the question of consideration it appeared that the plaintiff gave nothing for the note, but there was evidence that there was property in the hands of the defendant belonging in justice and equity to her husband and which in case of his decease should be regarded as a part of his estate and be distributed as such; that the husband was willing that she should hold the property until his decease, but wanted to be sure that, to the amount of $1,800 at least, it should go to his children in certain definite shares named by him; that the defendant, intending to accede to his wishes and for the purpose of securing to his children by his former wife this amount, executed this note to the plaintiff for the benefit of the husband’s children, that the plaintiff consented to act as trustee for the children, and that in pursuance of that arrangement the note was executed and delivered as above stated. Upon such findings there was a consideration for the note.
There was evidence therefore of the execution and delivery of the note and of a valid consideration.
The questions of the amount of the consideration and of the mental capacity of the husband were left to the jury upon instructions full, correct and illuminating. We see no error in the action of the court.

Exceptions overruled.